Title: To Benjamin Franklin from La Blancherie, 9 May 1778
From: La Blancherie, Claude-Mammès Pahin de Champlain de
To: Franklin, Benjamin


Monsieur,
Paris le 9. Mai 1778 ancien college de Bayeuxrue de la Harpe
Vous me trouverez bien ingrat de n’avoir pas encore été me mettre à vos pieds et vous témoigner ma reconnoissance. Une multitude d’occupations m’a dérangé jusqu’à présent et m’a privé du plaisir que j’aurois eu à remplir ce devoir. Je vous prie, Monsieur, d’en croire ces protestations et tous les regrets que j’en ai. Je me dédomagerai au premier moment en allant offrir mes services à M. Votre fils et à M. Adams et à vous, les hommages du profond respect avec lequel je suis Monsieur Votre très humble et très obeissant serviteur
La Blancherie
 
Notation: De La Blancherie Paris 9 may 1778.
